 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    JASON E. CARR,                                           Case No. 2:19-cv-01558-GMN-EJY
 5                   Plaintiff,
 6            v.                                                             ORDER

 7    PROGRESS RAIL SERVICES, and
      EASTRIDGE WORKFORCE SOLUTIONS,
 8
                     Defendant.
 9

10          Plaintiff is proceeding in this action pro se and has requested authority pursuant to 28 U.S.C.
11   § 1915 to proceed in forma pauperis. ECF No. 1. Plaintiff also attached a Complaint to his in forma
12   pauperis application. ECF No. 1-1.
13   I.     In Forma Pauperis Application
14          Plaintiff has submitted a short form application showing an inability to prepay fees and costs
15   or give security for them. ECF No. 1. Accordingly, the request to proceed in forma pauperis will
16   be granted pursuant to 28 U.S.C. § 1915(a). The Court will now review Plaintiff’s Complaint.
17   II.    Screening the Complaint
18          Upon granting a request to proceed in forma pauperis, a court must screen the complaint
19   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable claims
20   and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may be granted
21   or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
22   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state
23   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112
24   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,
25   accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556
26   U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them
27

28                                                     1
 1   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

 2   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal,

 3   556 U.S. at 678).

 4          In considering whether the complaint is sufficient to state a claim, all allegations of material

 5   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 6   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted). Although the

 7   standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff must provide

 8   more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

 9   A formulaic recitation of the elements of a cause of action is insufficient. Id. Unless it is clear the

10   complaint’s deficiencies could not be cured through amendment, a pro se plaintiff should be given

11   leave to amend the complaint with notice regarding the complaint’s deficiencies. Cato v. United

12   States, 70 F.3d 1103, 1106 (9th Cir. 1995).

13          Here, Plaintiff attaches a Right to Sue letter issued by the Equal Employment Opportunity

14   Commission (the “EEOC”) dated June 6, 2019. Plaintiff’s Complaint was filed on September 6,

15   2019 and therefore is timely. Filing a Lawsuit, https://eeoc.gov/employees/lawsuit.cfm. Plaintiff

16   also states that he worked for Eastridge Workforce Solutions of Las Vegas, Nevada, who is

17   “responsible for engaging … [Plaintiff] with a client that has racial discrimination tendencies.” ECF

18   No. 1-1. Plaintiff explains that he was working for Progress Rail Services through Eastridge

19   Workforce Solutions. Finally, Plaintiff states that while placed at Progress Rail Services through

20   Eastridge a Caucasian male approached him and referred to him using racial slurs or epithets. Id.

21          However, to state a prima facie Title VII race discrimination claim, Plaintiff must allege that

22   he was (1) a member of a protected class, (2) performing according to the employer’s legitimate

23   expectations, (3) suffered an adverse employment action, and (4) similarly situated employees

24   outside his protected class were treated more favorably. Pulliam v. United Airlines, Inc., 2012 WL

25   3025087 at *3 (D.Nev. 2012), aff’d 585 F. App’x. 408 (9th Cir.2014); McDonnell Douglas Corp v.

26   Green, 411 U.S. 792, 802 (1973). To state a Title VII hostile work environment claim, Plaintiff

27   must allege that the conduct complained of was so severe or pervasive as to alter the condition of

28                                                    2
 1   his employment. Ariz. ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th Cir. 2016) (Title

 2   VII claim requires plaintiff to establish conduct that was “sufficiently severe or pervasive to alter

 3   the conditions of [his] employment and create an abusive working environment”). Here, Plaintiff

 4   fails to allege he suffered an adverse employment action of any kind, that similarly situated

 5   employees outside his protected class were treated more favorably than he was, and/or that the use

 6   of racially charged language was sufficiently severe or pervasive to alter his working environment.

 7   For these reasons, Plaintiff’s Complaint (ECF No. 1-1) will be dismissed without prejudice.

 8           If Plaintiff chooses to file an amended complaint, the document must be titled “Amended

 9   Complaint.” The amended complaint must contain a short and plain statement describing the facts

10   underlying case conduct that constitutes discrimination and/or harassment. Fed. R. Civ. P. 8(a)(2).

11   Although the Federal Rules of Civil Procedure adopt a flexible pleading standard, Plaintiff still must

12   give the Defendants fair notice of the Plaintiff’s claims against it and Plaintiff’s entitlement to relief.

13           Additionally, Plaintiff is advised that if he files an amended complaint, the original complaint

14   (ECF No. 1-1) no longer serves any function in this case. As such, the amended complaint must be

15   complete in and of itself without reference to prior pleadings or other documents. The Court cannot

16   refer to a prior pleading or other documents to make Plaintiff’s amended complaint complete.

17           IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

18   Pauperis (ECF No. 1) is GRANTED. Plaintiff will not be required to pay the filing fee in this action.

19   Plaintiff is permitted to maintain this action to conclusion without the necessity of prepayment of

20   any additional fees or costs or the giving of a security for fees or costs. This Order granting leave

21   to proceed in forma pauperis does not extend to the issuance of subpoenas at government expense.

22           IT IS FURTHER ORDERED that the Complaint (ECF No. 1-1) is DISMISSED without

23   prejudice for failure to state a claim upon which relief can be granted, with leave to amend. If

24

25

26

27

28                                                      3
 1   Plaintiff chooses to file an amended complaint, Plaintiff must file the amended complaint within 30

 2   days from the date of this Order. Failure to comply with this Order may result in a recommendation

 3   that this action be dismissed.

 4          DATED THIS 19th day of September, 2019.

 5

 6

 7                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                                  4
